Exhibit TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438-1239 Fax: (780) 438-1249 For Immediate Release - Edmonton, Alberta TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF Frankfurt Trading Symbol: 9E4 TITAN TRADING ANALYTICS INC. ANNOUNCES PRIVATE PLACEMENT CLOSING March 17, 2009 – Titan Trading Analytics Inc. (the “Corporation”) is pleased to announce the closing of a non-brokered private placement of units (“Units”) which raised
